Mr. Justice Whitford
delivered the opinion of the court.
This is an application for supersedeas in an action of divorce wherein the wife obtained a decree. The only assignments of error are that the findings of the court are contrary to law and not supported by the evidence.
There is no bill of exceptions in the record and we do not know what number of witnesses testified or upon what evidence the court based its finding of facts. The presumption is in favor of the findings and the'judgment of the court.
The plaintiff in error must affirmatively show error in order to secure a reversal of the judgment of which he complains. Kinsel v. Wieland, 38 Colo. 296-299, 88 Pac. 153; Colorado Midland Ry. Co. v. Edwards, 24 Colo. App. 350-365, 134 Pac. 248. This the plaintiff in error has failed to do by the record which he brings here for us to review.
Supersedeas denied, judgment affirmed.
MR. Chief Justice Teller and Mr. Justice Denison concur.